OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Unlike the situation in Prats v Port Auth. of N.Y. & N.J. (100 NY2d 878 [2003]), here plaintiff was replacing a torn window screen at the time of his injury, an activity that constituted “routine maintenance” rather than “repair” or “alteration” of a building or structure (see Esposito v New York City Indus. Dev. Agency, 1 NY3d 526 [2003]; see also Abbatiello v Lancaster Studio Assoc., 3 NY3d 46, 53 [2004]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.